Citation Nr: 1130044	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-16 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for right ear hearing loss, assigning a noncompensable evaluation effective February 24, 2006; and denied service connection for left ear hearing loss and tinnitus.  In July 2006, the Veteran submitted a notice of disagreement (NOD) with the denials of service connection and subsequently perfected his appeal in May 2007.

In an August 2009 decision, the Board denied the matters on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Court issued an order granting a joint motion to remand (JMR) the appeal to the Board.  The appeal was returned to the Board for action consistent with the JMR and Court order.

In August 2010, the Board remanded the Veteran's claims of entitlement to service connection for left ear hearing loss and tinnitus to the Appeals Management Center (AMC) for further evidentiary development, including obtaining a new VA nexus opinion.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC provided the Veteran with a new VA examination and opinion in September 2010.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's currently diagnosed tinnitus is the result of a disease or injury in service.


CONCLUSION OF LAW

Tinnitus was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim of entitlement to service connection for tinnitus, that claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran alleges that he currently suffers from tinnitus as a result of his active military service.  Specifically, he claims that he was exposed to aircraft noise in service and that he has experienced ringing in his ears since that time.  He, therefore, believes that service connection is warranted.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The medical evidence of record reflects that the Veteran has been diagnosed with tinnitus.  As such, the first element of Hickson is met.

The Veteran asserts that he was exposed to loud noise from aircraft while in service.  Additionally, he is currently service connected for right ear hearing loss based on in-service noise exposure.  As such, noise exposure can be conceded and the second element of Hickson is met.

The remaining question is whether a medical nexus exists between the Veteran's current tinnitus and his in-service noise exposure.

The Veteran was first examined for tinnitus in June 2006.  The June 2006 examiner noted the conceded in-service noise exposure and the Veteran's report of a 30 year history of tinnitus.  He concluded that the Veteran's tinnitus was not related to his in-service noise exposure because the claims file and interview with the Veteran did not elicit a specific date of onset.  Following the June 2006 VA examination, the Veteran stated that he has experienced tinnitus since his military service.  See NOD, July 2006.

Following the May 2010 JMR and Court order, the Board remanded the Veteran's tinnitus claim for a new VA examination in September 2010.  The examiner was asked to determine whether the Veteran's tinnitus was related to his in-service noise exposure or service-connected left ear hearing loss.  The September 2010 VA examiner noted the Veteran's in-service noise exposure and complaints of tinnitus for 30 to 40 years.  The examiner concluded that the Veteran's tinnitus was not related to acoustic trauma in service because the Veteran was unable to correlate the onset of tinnitus with a specific event in service.  He further noted that the Veteran had post-service occupational and recreational noise exposure without the use of hearing protection and that his service treatment records were negative for any complaints of tinnitus.  The examiner also indicated that the Veteran's tinnitus is as likely as not a symptom related to his hearing loss. 

Despite the negative opinion regarding a relationship between tinnitus and acoustic trauma in service, the Board notes that the Veteran is competent to offer a description of symptoms, such as ringing in his ears, that he experienced in service, and to describe a continuity of symptoms since service.  A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran has consistently indicated that he has experienced tinnitus since service.  His February 2006 claim indicates that his tinnitus began in 1970.  He again reported a history of tinnitus since service in his July 2006 NOD.  Further, his reports to the VA examiners of a 30 to 40 year history of tinnitus are generally consistent with his dates of service.  There is no evidence of record to overtly contradict his assertions of tinnitus since service, such as a denial of such continuous symptoms.  

Admittedly, the Veteran's service treatment records remain silent for any complaints, treatment, or diagnoses of tinnitus during active duty.  However, as noted in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), the Board may not find that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  In this case, it must be considered that tinnitus is among the types of disabilities that lend themselves to lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2004).

The Court has consistently held that credible evidence of continuity of symptomatology is one type of evidence that may indicate a current disability is associated with service.  Therefore, the Board finds that the Veteran has a current diagnosis of tinnitus; that he has reported a continuity of symptomatology since 

service; that there is no evidence to contradict the Veteran's reports of continuous tinnitus symptoms since service; and that the disability under consideration in this appeal is of the type that lends itself to lay observation.  Further, the September 2010 VA examiner's notation indicated that the Veteran's tinnitus is a symptom of his hearing loss (for which the Veteran is service connected in the right ear).  The Board finds that the evidence of record is at least in equipoise as to whether or not the Veteran's claimed tinnitus had its onset while on active duty or in relation to his service-connected right ear hearing loss.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the readjudication of the Veteran's claim of entitlement to service connection for left ear hearing loss, consistent with the JMR.

The Veteran contends that his left ear hearing loss is the result of active duty service.  Specifically, he asserts that his January 1972 separation audiogram showed that he experienced some degree of decreased hearing relative to his December 1968 entrance audiogram, and that this is related to his current hearing loss disability.  Thus, he believes service connection is warranted.

The Veteran underwent VA audiological examinations in June 2006 and September 2010.  The June 2006 examiner concluded that the Veteran's current left ear hearing loss was not likely due to in-service noise exposure because his hearing 

did not meet the VA regulatory definition of hearing loss on separation.  While the Veteran's hearing acuity did not meet VA's regulatory definition of hearing loss upon separation, it did show some degree of hearing loss.  Notably, the January 1972 separation examination report showed an auditory threshold of 30 decibels at 4000Hz for the left ear.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.).  However, the VA examiner failed to discuss whether the showing of some degree of hearing loss, although not rising to the level of disability for rating purposes, linked the Veteran's current hearing loss to his in-service noise exposure.  Thus, the June 2006 VA examiner's opinion is not adequate to render a decision on entitlement to service connection for left ear hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Similarly, the September 2010 VA examiner's opinion is inadequate to render a decision on entitlement to service connection for left ear hearing loss.  The September 2010 VA examiner's primary rationale was that the Veteran did not have a hearing loss disability at service under the VA definition.  As noted above, this rationale is insufficient.  See Hensley, supra.  The examiner further indicated that the Veteran's hearing acuity at separation was not consistent with exposure to jet engine noise because his right ear hearing loss was worse than the left ear.  He opined that exposure to aircraft noise would have affected both ears equally.  However, the examiner failed to address the asymmetry between the Veteran's right and left ear at 4000Hz at entrance.  In light of these deficiencies, the Board finds that the September 2010 VA examiner's opinion is also inadequate to decide the claim.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that 

clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for left ear hearing loss must be remanded for a new VA examination and opinion.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran must be scheduled for a VA audiological examination to determine the nature and etiology of his left ear hearing loss.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including all audiograms.  This should be noted in the examination report.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.

The examiner must state whether it is at least as likely as not that the Veteran's current left ear hearing loss is causally related to any aspect of his military service, including his conceded in-service noise exposure.  The examiner should specifically discuss whether the Veteran's decreased hearing upon separation, although not rising to the level of a hearing loss disability for VA purposes, could be linked to his current left ear hearing loss.  The examiner's attention is directed to the asymmetry in left and right ear hearing loss at 4000Hz both at entrance and at separation.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  A complete rationale should be provided for any opinion offered.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim of entitlement to service connection for left ear hearing loss should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


